Appeal by the defendant from a judgment of the County Court, Nassau County (Dunne, J.), rendered December 9, 1991, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that his infliction of physical injury upon a parole officer was not proven beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction beyond a reasonable doubt. The People proved that the defendant struck the parole officer on the chin, wrist, hand, elbow, and forearm, that the officer suffered from extreme pain, and that his forearm was bruised. The officer’s range of motion was limited in his forearm and neck, he could not hold a weapon, and he missed a week of work. The officer sought medical treatment and was given medication and a neck brace. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the weight of the evidence adduced at the trial established that the officer suffered physical injury.
*901We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.